-Citation Nr: 1509601	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  05-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel

INTRODUCTION

The Veteran had honorable active military service from March 1943 to December 1945.  He also had a period of service from July 1948 to May 1949, the character of which prohibits its use in deciding VA benefits.  He died in April 2004.

The Appellant, the Veteran's widow, appealed a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The December 2004 Notice of Disagreement (NOD) only contested the issue of service connected death benefits.

The Board remanded this issue in February 2008 for proper notice to the Appellant of the evidence required to substantiate a claim for death benefits, for further development of the allegation of in-service mustard gas exposure, and for a VA medical opinion.  The development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Appellant, through her representative in July 2007 and January 2015, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, with an evaluation for total disability due to individual unemployability (TDIU) since May 1995.

2.  The Veteran died in April 2004.

3.  Neither the primary nor a contributory cause of the Veteran's death was a service-connected disability or a disability for which service connection was warranted.


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of July 2004 and March 2008, including what the evidence must show for service connected death pursuant to Hupp.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records , and VA treatment records are a matter of record.  

In a case such as this, where it appears that the Veteran's service personnel records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The O'Hare precedent, however, does not raise a presumption that the missing service treatment records would, if they still existed, necessarily support the claim.

The Board notes that VA is only required to request evidence of full-body exposure to mustard gas if the veteran alleges exposure and (a) claims service connection for a disability listed in 38 C.F.R. § 3.316(a) or (b) submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  See M21-1MR, IV.ii.1.F.22.b.  Here, a Personnel Information Exchange System (PIES) request was returned in April 2008; the information requested could not be reconstructed because the record was fire-related.  Formal Findings of Federal Record Unavailability were incorporated into the file in January 2009 and February 2014.  The Appellant was notified in those same months, and the Board finds that any additional attempts to obtain those records would be futile.  See 38 C.F.R. § 3.159.  Additionally, a negative response was received from the Chemical Biological Warfare Exposure System in July 2013.
  
Medical opinions were obtained in August 2005, October 2008, May 2013, and May 2014; the reports have been associated with the claims file.  The Board finds the collective result of these opinions to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Appellant's claim.  Neither the Appellant, nor her representative, has objected to the adequacy of the opinions.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.

II.  Merits of the Claim

The Appellant is seeking service connection for the cause of the Veteran's death.  The Veteran died in April 2004 from metastatic pancreas cancer, according to the April 2004 death certificate.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, his lone service connected disability; a total evaluation based upon individual unemployability due to service-connected disability had been in effect since May 1995, a time of less than 10 years.

As an initial matter, the Board appreciates that the Veteran passed only some twelve days prior to having had a total disability rating for a decade, which would have entitled his widow to the benefits that she now seeks.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The Board has carefully reviewed the record, including the effective date assigned for TDIU, and finds no legal basis for an earlier effective date.  

The law also provides Dependency and Indemnity Compensation (DIC) for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires that the evidence show: (1) the existence of a disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and a disease or injury incurred or aggravated during service-the so-called "nexus" element.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, certain chronic diseases, including cancer, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
 
The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown: that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Hence, in addition to the possible contribution of the Veteran's service-connected PTSD, the Board will also consider whether pancreatic cancer warrants service-connection, for the purpose of service-connected death benefits.

In a March 2004 statement, the Veteran urged that his metastatic pancreatic cancer was due to a liver injury that caused hepatitis and jaundice in service.  He also reported, without detail, that he had been exposed to mustard gas in service on the European front from 1944 to 1945.

The Appellant, too, has proffered many possible explanations for a link between the Veteran's service and cause of death, including as between metastatic pancreatic cancer and his service-connected PTSD.  Ultimately, the Board concludes that the preponderance of the evidence is against service connection for cause of death.

The Board now turns to whether direct or presumptive service connection may be established for pancreatic cancer, for the purpose of DIC.  Service treatment records do not document symptoms or diagnosis of pancreatic cancer, and following service there was no indication of cancer for a number of decades.  Not until January 2004 do private treatment records first contain abdominal imaging suggestive of pancreatic carcinoma, confirmed by biopsy the following month.  Accordingly, there is no evidence of pancreas cancer within the year following discharge from service in 1945, some sixty years earlier.  Therefore, the presumptions for chronic diseases under 38 C.F.R. § 3.309(a) are not for application.

The Veteran and Appellant, however, did and do contend that either a medical condition treated in or chemical exposure during service establishes a basis for a nexus between later arising pancreatic cancer and the Veteran's military service.  Attribution of cancer to a specific illness or to a particular exposure sixty years earlier is a complex determination, requiring medical expertise.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran and the Appellant have not demonstrated such training or expertise.  As such, they are not considered medically qualified to relate pancreatic cancer to the pathology of liver disease or to mustard gas exposure during military service.  As demonstrated below, the record itself has demonstrated the complexity of identifying causal and contributory factors in the cause of death.  Consequently, the Board finds neither the Veteran nor the Appellant competent to proffer a nexus opinion, in this instance.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board, as fact finder, carefully considers the competent evidence of record, for and against each of two proffered theories for service connection of metastatic pancreatic cancer, in turn.  

Hepatitis/Jaundice and Metastatic Pancreatic Cancer

First, the Veteran and Appellant (the latter, in an April 2004 statement) have asserted that the Veteran's treatment in service for hepatitis and jaundice caused his subsequent demise from pancreatic cancer with liver metastases.  The Veteran's service treatment records indeed contain the inpatient clinical notes from December to January 1944 showing treatment of acute hepatitis with jaundice.

However, the presence of an acute condition in service does not mandate a grant of service connection.  Rather, there must be a showing that such a condition caused a chronic disability to form.  To establish the nexus element of service connection, the Appellant provided a newspaper article in December 2004, which suggests a link between hepatitis B and C and liver cancer.  Also in December 2004, she submitted treatise evidence, indicating that chronic hepatitis B infection in active replication is a risk factor for pancreatic cancer.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In the present case, the Board questions the relevance of the newspaper article, as the Veteran did not have primary liver cancer but, rather, pancreatic cancer with liver metastases.  Moreover, the treatise evidence is not accompanied by the opinion of any medical expert and it is not particular to the facts of this case.  As such, the Board assigns little probative value to the scientific article, and concludes that this information is insufficient to balance the evidence of record.

This is particularly true where, as here, a VA examiner reviewed this evidence and twice rendered unfavorable medical opinions.  VA medical opinions obtained in August 2005 and October 2008 found it unlikely that the hepatitis and jaundice in service caused or even contributed to the development of cancer years later.  For example, in 2005, the VA examiner explained that liver function tests were normal from 1998 to 2003.  Explicitly referencing the scientific literature provided by the Appellant, the VA examiner explained that since the Veteran tested negative for hepatitis B surface antigen in 2001, his jaundice that occurred in 1944 did not contribute to his cancer.  

In 2008, the VA examiner explained that subsequent to treatment in service liver function tests were normal and without evidence of jaundice.  Furthermore, he reiterated that tests for hepatitis B surface antigen and hepatitis C virus were negative in 2001.  Additionally, the VA examiner's rationale seems consistent with the treatise evidence submitted by the Appellant, which states that chronic hepatitis is a risk factor for pancreatic cancer.  On the facts of this case, the medical evidence of evidence does not show that the Veteran's hepatitis, though manifested in service, was chronic.  The Board affords significant weight to the VA medical opinions and finds them most probative of this issue.

Mustard Gas Exposure and Metastatic Pancreatic Cancer

Second, the Veteran and Appellant (the latter, in an April 2004 statement) have contended that the Veteran was exposed to mustard gas in service and that such exposure caused the development of metastatic pancreatic cancer.  This theory fails on independent grounds: the lack of sufficient evidence either to concede exposure or to establish a link between exposure and pancreatic cancer. 

Claims based on the chronic effects of exposure to mustard gas are governed by regulation: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to a veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 

See 38 C.F.R. § 3.316.

The record contains a letter from a mental health provider, dated April 2006, in which he states that VA should accept the fact of the Veteran's exposure, as long as the record supports the possibility of exposure.  This is a true statement, consistent with VA law, but does not tend to prove or disprove the matter own its own.  The Board is still left with its obligation to assess the evidence, and determine if the record indeed supports the possibility of exposure.  

To this end, the Appellant provided a medical opinion from the Veteran's treating psychiatrist in January 2006, which indicates that the Veteran was more likely to have been exposed to mustard gas (though it is unclear whether the provider intended to make an independent statement or to compare the likelihood of exposure to that of Agent Orange mentioned in the preceding sentence).  Resolving doubt surrounding the statement's intent in the Appellant's favor (regarding sufficiency of the likelihood of exposure), the psychiatrist has not demonstrated or any basis for knowledge in the use of mustard gas by the military, or any basis for determining that this Veteran was exposed to Mustard Gas.  Without more, the assertion is plainly beyond the scope of a psychiatrist's expertise.  The bald assertion is not accompanied by any explanation, as to a possible medical basis, and cites no reference for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.").  To the extent competent, the statement is afforded little probative value. 

In November 2006, though admittedly not aware of the particulars of her husband's exposure (August 2008 statement), the Appellant provided information about an incident in Bari, Italy, during which soldiers were exposed to mustard gas in December 1943.  Indeed, a VA Training Letter (TL) recognizes the location as a potential area of mustard gas exposure.  TL 05-01.  The TL does not identify any other battlefield exposure sites in Europe during World War II.

Yet, there is no indication-or express allegation-that the Veteran was involved in the incident or even in Bari.  The Veteran's service treatment records confirm service in Italy in December 1944 (at Army Post Offices (APO) 88, 464, and 378).  However, dental treatment records seem to indicate that the Veteran was stationed in Arkansas during October 1943, and service treatment records also indicate that the Veteran was in Arkansas in January 1944.  This evidence tends to show that the Veteran was not in Italy in December 1943.  Furthermore, there is no lay or medical evidence of symptoms associated with mustard gas exposure during service.   Consequently, the Board finds insufficient evidence to concede mustard gas exposure.

Moreover, to the extent the Veteran believed that he was exposed to Mustard Gas in service, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to Mustard Gas, as well as the appellant's assertions derived from the Veteran's statements, are not found to be competent evidence.
 

Still, even giving full effect to 38 C.F.R. § 3.304(d) and 38 C.F.R. § 3.102, the medical evidence of record does not support an etiological relationship between mustard gas and pancreatic cancer, assuming exposure is consistent with the circumstances of the Veteran's service.  The Veteran did not have any of the presumptive diseases under 38 C.F.R. § 3.316.  Thus, the nexus element for service connection cannot be presumed.

Despite the fact that the Appellant is not entitled to the regulatory presumption of service connection under 38 C.F.R. § 3.316, the claim must still be reviewed to determine if service connection can be established on a direct basis-whether the nexus element can yet be demonstrated.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To this end, the Veteran's treating psychiatrist additionally stated in January 2006 that mustard gas may possibly have some causal relation with the Veteran's cancer.  This statement of mere possibility does not rise to the threshold required to substantiate the Appellant's claim-i.e. at least as likely as not.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, no rationale for the conclusory statement was provided.  Nieves-Rodriguez, 22 Vet. App. 295.  Little probative value is afforded this opinion.

The Appellant also submitted various internet research in July 2007, which identifies mustard gas as a known carcinogen (classified as such by the Department of Health and Human Services).  There is, however, no evidence of a specific relationship between mustard gas and pancreatic cancer.  The Board finds this research too general to reach the "at least as likely as not" standard, when superimposed on the facts of this case.

Again, this is particularly true where, as here, a VA examiner stated in October 2008 that the scientific literature did not show an association between mustard gas exposure and pancreatic cancer.  Thus, the weight of evidence is against a finding that even if it was accepted that the Veteran had been exposed to mustard gas sixty years prior, the evidence would still not support a finding that such exposure caused the Veteran's pancreatic cancer.  The mere possibility of causation is insufficient to balance the evidence before the Board, particularly in light of the medical opinion to the contrary.  

PTSD and Metastatic Pancreatic Cancer

The Board now turns to whether the Veteran's service-connected disability, PTSD, caused or contributed materially or substantially to the cause of his death, as urged by the Appellant in an April 2004 statement.  She has proffered four theories for such an association.  

PTSD and Immune System Compromise

Firstly, the Appellant contended that PTSD compromised the Veteran's immune system, leaving his body more susceptible to pancreatic cancer.  In purported support of this contention, a treating psychiatrist provided a medical opinion in January 2006.  The provider notes that medical literature has reported PTSD develops in cancer patients.  He went on to state that it is not known if there is a causal relationship with PTSD to induce or aggravate cancer progression.  The former sentence, however, is not relevant to whether PTSD contributed to the Veteran's cancer, but expresses the inverse proposition; on the relevant issue, in the latter sentence, the provider was unable to provide an opinion.

The Appellant also provided treatise evidence.  A fact sheet from the National Center for PTSD indicates a relationship between PTSD and poor health outcomes generally.  The fact sheet specifically identified two recent studies that found an increased relationship between childhood abuse and neglect and cancer.  The fact sheet also identified a number of studies that have found an association between PTSD and poor cardiovascular health.  Childhood abuse and neglect and cardiovascular disease are not at issue here.  The fact sheet does also indicate that PTSD may relate to hormone dysfunction, increased susceptibility to infections, and immunologic disorders, in addition to some evidence indicating that PTSD is related to gastrointestinal disorders.

This is in contrast with October 2008 and May 2013 and 2014 VA medical opinions, in which three different examiners found it less likely than not that PTSD caused or materially contributed to the Veteran's pancreatic cancer.  In 2008, a review of medical literature did not reveal such an association.  In 2013, the VA examiner stated that the medical literature did not support a cause and effect relationship of mental health conditions as causing compromise of the immune system.

In 2014, recognizing that the immune system has been implicated in the pathogenesis of cancer, a third VA examiner stated that medical science currently lacks the understanding of what actually happens to the immune system in an individual who develops cancer; indicating that it is as yet impossible to identify in any individual who has developed pancreatic cancer what has changed, if anything, in the person's immune system, and what, if anything, was the relationship of the immune system to the environment or, more specifically to this Veteran, to his PTSD.

The Board finds the three VA medical opinions most probative of the issue.  This is particularly so because the fact sheet provided by the Appellant does not specifically identify an association with pancreatic cancer, and it cautions against making a causal interpretation of the information presented.  Furthermore, the Board appreciates that sixty years elapsed, without evidence or allegation of a pattern of diminished health, prior to diagnosis of pancreatic cancer.  Additionally, the Appellant's own expert was unable to assert that PTSD caused or aggravated cancer progression.  Thus, the Board finds the weight of the evidence against a relationship between PTSD, immunodeficiency, and pancreatic cancer.

PTSD and Eating Disorder

Secondly, in a September 2005 VA form 9, the Appellant averred that PTSD resulted in an eating disorder, which contributed to the development of pancreatic cancer.  

However, a review of the claims file finds no evidence to support the appellant's assertion that the Veteran had an eating disorder.  While lay diagnoses are not categorically incompetent, whether or not a lay diagnosis constitutes competent evidence depends on the particular facts.  See Jandreau v. Shinseki, 492 F.3d at 1377 (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition....").  On the facts presented here, particularized knowledge must be applied to render a clinical diagnosis of an eating disorder, as distinguished from otherwise deleterious eating patterns or from other diagnoses.  The complexity of such a differential exceeds the Appellant's general and/or observational competency.  Id. at n.4 (stating "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Furthermore, the Appellant is not competent to link PTSD to an eating disorder, which, then, allegedly contributed to the development of cancer.  Such a complex multi-level determination also requires medical expertise.  Psychological impairment, nutrient imbalance, and the impact on metabolic processes and carcinogenesis is generally not amenable to naked observation without associated testing and interpretation of results by a medical professional.   

VA treatment records from November 2003 do document the Veteran's complaint of nausea, anorexia, and early satiety-certainly observable symptoms-over the preceding week.  The Veteran was reluctant to pursue treatment at that time; he suggested that the symptoms might abate, from which it can be reasonably inferred that the symptoms indeed were relatively acute.  Earlier records are silent for complaints associated with appetite.  In fact, VA treatment records show that the Veteran was counseled on the need for weight loss in July 2003, and he denied any unexpected weight loss at that time and, also, in August 2002.  While private treatment records from February 2004 show evaluation for symptoms of nausea, anorexia, early satiety, abdominal pains, and some weight loss, the work-up ultimately resulted in a diagnosis of pancreatic cancer.  As such, the record seems to indicate that the symptoms were coincident with cancer, not causative of cancer.  

The Appellant has not provided any treatise or expert medical evidence in support of her contention that the Veteran had an eating disorder or associated symptoms due to PTSD, which subsequently contributed to the Veteran's development of pancreatic cancer.  In the absence of such evidence, the Appellant's contention alone does not credibly establish a material or substantial contributory cause of the Veteran's demise, when viewed through the facts of record.

PTSD and Pancreatitis due to Prescription and Self Medication

Thirdly, the Appellant contended that the medication prescribed for the Veteran's PTSD caused pancreatitis that, in turn, resulted in pancreatic cancer.  Treatment records confirm that the Veteran was prescribed Paxil, Prolixin, trazadone, and Ativan.  In September 2005, the Appellant provided an excerpt from the Gale Encyclopedia of Cancer, which identifies pancreatitis (chronic or long-term inflammation of the pancreas) as a risk factor for pancreatic cancer.  She also provided information on the drug paroxetine (Paxil), which identified postmarket surveillance reports of pancreatitis.  

However, the same information provided by the Appellant indicates that no causal relationship between Paxil and pancreatitis had been established.  Furthermore, in the January 2006 medical opinion, the Veteran's treating psychiatrist stated it was unclear how much of chronic pancreatitis, secondary to Paxil use, has a causal relation with pancreatic cancer.

This is consistent with October 2008 and May 2014 VA medical opinions, in which different examiners found it less likely than not that medications for PTSD caused or materially contributed to the Veteran's pancreatic cancer.  In 2008, a review of medical literature did not reveal such an association.  Furthermore, in 2014, the VA examiner pointed to a January 2004 treatment note, which explicitly found no adverse effects from the medicines.   Consequently, the clear weight of the evidence is against a finding that the Veteran's prescribed medications contributed to the cause of death.

The Board pauses briefly to note that the Appellant contended in a December 2004 letter that the Veteran was prescribed Proskar for his prostate, a medication which affects the liver.  This information is not relevant to the instant inquiry.  The Veteran was neither service-connected for a disability associated with the prostate nor was there a pending claim for such, and he did not have liver cancer.

Lastly, in a March 2008 statement, the Appellant urged that the Veteran's self-medication by drinking resulted in pancreatic cancer.

In May 2013 and 2014 VA medical opinions, both VA examiners found no evidence of alcohol abuse in the record.  In 2013, the VA examiner reviewed multiple years of labs and primary care and mental health notes, finding no evidence of self-medication or alcohol-related damage.  In 2014, the VA physician initially noted that treatment records showed the Veteran's denial of any alcohol consumption in the twelve months preceding January 2004.  Similar denials are a matter of record in November 2001 and October 2002.  The record also contains a VA examination from May 1999, in which the Veteran admitted to drinking wine in the past but denied heavy alcohol consumption.

Still, even assuming significant alcohol consumption, the VA examiner, in 2014, found it less likely than not that such intake caused or materially contributed to the Veteran's pancreatic cancer.  The VA examiner explained that it is not alcohol per se that is associated with the development of pancreatic cancer, but the presence of chronic pancreatitis, for which there is an increased risk with heavy alcohol consumption.  He went on to state that the record did not show the requisite pancreatitis, indicative of alcohol-related disease.  The VA examiner pointed to the absence both of chronic pancreatitis in the problem list of VA treatment records and of the laboratory tests used to diagnose pancreatitis.  More persuasively, imaging studies at Lebanon VAMC and Good Samaritan Hospital in March 2000 and January 2004, respectively, did not show any pancreatic calcifications indicative of chronic pancreatitis. 

In summary, the Veteran was not diagnosed with pancreatic cancer until more than sixty years after he was discharged from service.  Even the Veteran's treating psychiatrist concluded his January 2006 medical opinion by stating that the etiology of the Veteran's pancreatic cancer was unknown.  This is consistent with the August 2014 VA medical opinion, in which the VA examiner stated that medical science lacks the answers to the fundamental question as to what caused the Veteran's pancreatic cancer.  

VA's disability system is designed to give deference to the Veteran, and will resolve reasonable doubt in the Veteran's favor.  However, the absence of medical evidence does not make it at least as likely as not (50 percent or greater) that a condition is related to service.
 
Consequently, the preponderance of evidence is against a finding that pancreatic cancer was caused by or had onset during-or was diagnosed within the year following-the Veteran's active service.  Furthermore, the weight of evidence to show that service-connected PTSD caused or contributed, materially or substantially, to the condition that caused the Veteran's death-theories considered individually and in aggregate-is not at least in equipoise.  Therefore, the appeal as to entitlement to DIC based on service connection for the cause of the Veteran's death is denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


